Citation Nr: 0906790	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-24 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to October 1, 2002, 
for the addition of a dependency allowance to the award of 
disability compensation.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1951 to August 1955 and from November 1955 to August 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which denied an 
effective date prior to October 1, 2002, for the addition of 
a dependency allowance to the Veteran's award of disability 
compensation.  

In September 2008, the Veteran submitted a motion to advance 
his case on the docket.  For good cause shown, namely, the 
Veteran's advanced age, the appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran asserts that he should be paid an allowance for 
his dependents retroactive to 1974, not to October 1, 2002, 
which the RO assigned.  He asserts that he delivered to the 
RO in Des Moines, Iowa, the necessary dependency 
documentation in 1974 at the time he filed his original claim 
for disability compensation.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  

As no document satisfies the threshold due process VCAA 
notice requirements, the case is REMANDED for the following 
action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Ensure content-complying VCAA 
notice, pertaining to the type of 
evidence needed to substantiate the 
claim for an earlier effective date for 
the addition of a dependent on his 
disability compensation award. 

2. After completing the above 
development, adjudicate the claim.  If 
the benefit remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2008).



